Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Kateb (US 2016/0035093 A1) describes a system, comprising one or more scopes coupled to one or more processors, wherein: the one or more processors: obtain training data from one or more first images and/or first data, wherein one or more abnormal regions and one or more normal regions are identified; receive a second image captured by one or more of the scopes at a later time than the one or more first images and/or first data and/or captured using a different imaging technique; and generate, using machine learning trained using the training data, one or more viewable indicators identifying one or more abnormalities in the second image, wherein the one or more viewable indicators are generated in real time as the second image is formed; and one or more of the scopes display the one or more viewable indicators on the second image.



	Schmidt (US 2008/0292194 A1) describes In a data processing system, a method for segmenting an object represented in one or more input images, each of the one or more input images comprising a plurality of pixels, the method comprising the steps of: aligning the one or more input images with one or more corresponding template images each comprising a plurality of pixels; extracting features of each of the one or more input images and one or more template images; and classifying each pixel, or a group of pixels, in the one or more input images based on the extracted features of the one or more input images and the one or more corresponding template images in accordance with a classification model mapping image properties or features to a respective class so as to segment the object represented in the one or more input images according to the classification of each pixel or group of pixels.

	
	Deco (US 7006866 B1) describes an arrangement for predicting an abnormality of a dynamic system and for implementing an action opposing the abnormality using a continuous information flow that describes a development of a predictability of several future system states, comprising: a) a measured data pick-up that registers comparison measured data of said system and test measured data of said system; b) a processor unit, having a neural network that models said system, said processor unit (1) training said neural network using said comparison measured data; (2) determining a comparison information flow that describes a comparison dynamic of said system using said trained neural network; (3) determining a test information flow that describes a test dynamic of 

	Ishida (US 2009/0169075 A1) describes the value of the pixel at the same position of each of the training input image as well as a plurality of training feature images is inputted into the discrimination device, which learns in such a way as to reduce the error between the output value obtained from the discrimination device and the value of the pixel at the aforementioned pixel position in the training output image. At the time of enhancement processing, the feature image is produced from the image to be processed, and the values of the pixels of these images at the same position are inputted into the discrimination device, thereby outputting the enhanced image wherein the value outputted from this discrimination device is set as the value of the pixel at the aforementioned pixel position.



	Raundahl (US 2009/0232376 A1) describes a method of processing a mammogram image to derive a value for a parameter useful in detecting differences in breast tissue in subsequent images of the same breast or relative to a control group of such images, said derived parameter being an aggregate probability score reflecting the probability of the image being a member of a predefined class of mammogram images, comprises computing for each of a multitude of pixels within a large region of interest within the image a pixel probability score assigned by a trained statistical classifier according to the probability of said pixel belonging to an image belonging to said class, said pixel probability being calculated on the basis of a selected plurality of features of said .

	Allowable Subject Matter
2.	Claims 1-6 and 14-25 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 14 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a biological sample inspection apparatus, comprising: inspection settings of the at least two modes, wherein the processing hardware receives scan results for the at least two modes from the illumination hardware arrangement and identifies attributes of the biological sample by constructing a three dimensional dataset comprising two spatial dimensions and one spectral dimension from the scan results for the at least two modes and analyzing the three dimensional dataset; wherein the processing hardware is configured to employ the attributes of at least one biological sample and alter the protocol. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of a biological sample inspection apparatus configured to inspect a biological sample for issues, comprising: processing hardware receives scan results for the at least two modes from the illumination hardware and identifies attributes of the biological sample by constructing a three dimensional dataset comprising two spatial dimensions and one spectral dimension from the scan results of the at least two modes and analyzing the three dimensional dataset. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 15-19 are allowed due to their dependency on claim 14.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of a food sample inspection apparatus, comprising: processing hardware configured to operate the illumination hardware arrangement according to a protocol comprising inspection settings of the at least two modes, wherein the processing hardware receives scan results for the at least two modes from the illumination hardware arrangement and identifies attributes of the food sample by constructing a three dimensional dataset comprising two spatial dimensions and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
November 2, 2021